Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of                                  Feb 21 2014, 9:00 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

KIMBERLY A. JACKSON                            GREGORY F. ZOELLER
Indianapolis, Indiana                          Attorney General of Indiana

                                               ROBERT J. HENKE
                                               Deputy Attorney General

                                               AARON J. SPOLARICH
                                               Deputy Attorney General
                                               Indianapolis, Indiana


                                 IN THE
                       COURT OF APPEALS OF INDIANA

IN THE MATTER OF:                              )
S.G. and M.H. (Minor Children), Children       )
Alleged to be Children in Need of Services,    )
                                               )
   and                                         )
                                               )
P.G. (Mother),                                 )
                                               )
         Appellant-Respondent,                 )
                                               )
                 vs.                           )      No. 49A02-1307-JC-612
                                               )
INDIANA DEPARTMENT OF                          )
CHILD SERVICES,                                )
                                               )
         Appellee-Petitioner.                  )
                   APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Marilyn A. Moores, Judge
                           The Honorable Beth Jansen, Magistrate
                Cause Nos. 49D09-1212-JC-47720 and 49D09-1212-JC-47722



                                  February 21, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge

       Appellant-respondent Mother appeals the juvenile court’s determination that her

two minor children, S.G. and M.H., are Children in Need of Services (CHINS). Mother

claims that the evidence was insufficient to support the CHINS adjudication because the

adjudication determination was “without evidentiary support.” Concluding that Mother’s

arguments constitute an improper invitation to reweigh the evidence, we find that there

was sufficient evidence to support the CHINS adjudication and affirm the judgment of

the juvenile court.

                                       FACTS

       Mother is twenty-five years old and has three children: S.G., born on May 20,

2007, B.B., born on July, 29, 2008, and M.H., born on April 8, 2011. Mother has

stipulated that B.B. is a CHINS, and this appeal concerns only S.G. and M.H. S.G.’s

father did not attend the CHINS hearings and stipulated that he was unable to parent.

M.H.’s father never appeared at any of the CHINS hearings, although he allegedly lives

in Indianapolis.


                                          2
      On December 10, 2012, the Department of Child Services (DCS) received

allegations suggesting that Mother was not providing safe living conditions for her

children. DCS family case manager Seanna Nichols was assigned to Mother’s case and

asked to create an assessment report regarding the family. When Nichols ran a child

protective index background search on Mother, she discovered that Mother was involved

in two previous CHINS situations with the most recent involving medical neglect of BB

and that S.G. and M.H. were later added to the report. Nichols testified she believed they

were added because Mother was incarcerated. Nichols, to continue her assessment,

attempted to speak with the children, but Mother would not allow them to speak with her.

Nichols also tried to ask Mother about the allegations the DCS had received, but

eventually ended the interview because Mother was uncooperative.

      As the assessment moved forward, Nichols recommended the removal of the

children due to concerns for their safety. Nichols became concerned because Mother was

evasive regarding her living situation. When Nichols would attempt to schedule a time to

see Mother’s living quarters, Mother would suggest meeting elsewhere and tell her that

the children were unavailable. Nichols was worried that Mother did not have a place to

live. When Nichols asked Mother where she lived, Mother gave her an address on Grand

Avenue, but Nichols was unable to locate Mother there or at two other addresses where

she allegedly lived. Eventually, on December 12, 2013, Nichols located Mother at her

maternal Grandmother’s (Grandmother) home, and Mother admitted that she did not

currently have a place to live. Nichols was denied access to Grandmother’s home.

                                            3
       Nichols returned to the home the next day, intending to remove the children on an

emergency basis. Mother was not present and refused to return to the home or meet

Nichols anywhere else. Nichols tried to provide notice of court over the phone, but

Grandmother told her that Mother was not there.

       On December 14, 2012, the DCS requested permission from the juvenile court to

file its petition, and the juvenile court granted permission that same day. The DCS filed

its CHINS petition, alleging that Mother: 1) was not providing for B.B.’s medical needs;

2) was currently under investigation for welfare fraud; 3) did not have stable housing; 4)

did not have a stable source of income; 5) refused the DCS access to the children; 6)

refused to meet with a family case manager to address child safety concerns; 7) had a

prior DCS history owing to medical neglect, exposing the children to domestic violence,

and having an inappropriate home environment; and 6) continued to demonstrate an

inability to provide children with a safe, stable home despite prior services offered.

       Also on December 14, 2012, Mother appeared at the initial/detention hearing,

where the court appointed her counsel and entered a denial on her behalf. At the hearing,

the DCS asked to remove the children from Mother’s care, as Mother had refused to

cooperate and would not disclose the children’s location. The juvenile court gave the

DCS authorization to remove the children. On January 8, 2012, the juvenile court held a

pre-trial hearing, where Mother was represented by counsel. The juvenile court ordered

supervised parenting time, homebased services, and a home visit pending positive

recommendations from service providers.

                                             4
       On January 22, 2013, Mother appeared at a second pre-trial hearing where the

court admonished all parties to return all phone calls, maintained S.G.’s placement in

relative care and M.H.’s placement in foster care. On January 29, 2013, the court

conducted a third pre-trial hearing, where Mother requested mediation and factfinding

dates and requested the return of the children. The juvenile court set mediation and

factfinding dates for February 8, 2013 and February 11, 2013. Mother failed to appear

for the mediation, but did appear at the February 11, 2013 factfinding hearing, at which

the juvenile court sent the matter back to mediation.

       On April 1, 2013, the juvenile court held a factfinding hearing, and Mother

appeared with counsel. Mother stipulated that B.B. was a CHINS because she was

unable to meet B.B.’s special medical needs, and the court adjudicated B.B. a CHINS.

At the parties’ agreement, the juvenile court held a dispositional hearing regarding B.B.,

and the court ordered Mother to participate in services.

       At the hearing, Patrick Maher, whom the DCS assigned to Mother’s case as an

ongoing family case manager around December 14, 2012, testified that he had struggled

to confirm Mother’s source of income or her place of residence. When Maher asked

Mother for proof of housing, she at first failed to provide any. Upon further requests

from Maher, Mother eventually provided him with a copy of an unsigned lease at a court

hearing in December 2012. She signed it in the court waiting area in his presence.

Maher later received a second lease from Mother eight to ten days before the factfinding

hearing. This lease, received in March, was not the same lease presented to Maher in

                                             5
December. Despite attempts to contact the landlords listed on Mother’s respective leases,

Maher was never able to make contact with either landlord.

      Maher also testified concerning Mother’s relationship with S.G. and M.H. He

stated that, although Mother was attentive to and bonded with S.G. and M.H. during her

visits with them, she missed twelve out of twenty-eight scheduled visits. The last visit

Mother cancelled was two weeks prior to the factfinding hearing.

      Kristen Cramer, Mother’s homebased care manager, also testified at the

factfinding hearing. She stated that, on March 8, 2012, she went to Mother’s home and

found unsatisfactory conditions. She testified that old soda cans and food were strewn

about, that the kitchen was dirty and one of the oven burners was lit with no one

supervising. Additionally, Cramer testified that two children under the ages of five were

standing in an upstairs bedroom clothed only in underwear, that Mother’s children’s

bedroom was cluttered and unfit for their safety, and that an adult female was sleeping in

a bed in the third bedroom.

       Cramer returned on April 1, 2013, and while she found that her concerns had been

addressed, she did not recommend placing the children in the home with Mother as

Mother had not provided a lease for the home. Cramer was unable to discover the

identities of the other adult and children present during the first walk through. Cramer

was concerned that the home would not be stable for S.G. and M.H.

      At the factfinding hearing, Mother argued that, as B.B. was adjudicated a CHINS,

there was no need for S.G. and M.H to be adjudicated CHINS. She maintained that

                                            6
finding S.G. and M.H to be CHINS would not change the level of DCS intervention in

Mother’s life, as the services which would be ordered would be the same as those already

ordered as a part of B.B.’s CHINS adjudication. However, Cramer and Jackie Carpenter-

Conway, a home-based therapist that works with Mother, both testified that, if S.G. and

M.H. were not adjudicated CHINS, they would only provide services concerning B.B.’s

case. Both Cramer and Carpenter-Conway also stated that they believed Mother needed

to continue to engage in services pertaining to S.G. and M.H. Mother testified that she

would not engage in any services in the absence of a court order.

      After hearing the evidence, the juvenile court asked both parties to present

proposed findings of fact and conclusions of law, and on May 17, 2013, the juvenile court

issued an order adjudicating S.G. and M.H. as CHINS. DCS placed S.G. and M.H. with

Mother under a temporary home trial.

      On June 18, 2013, the juvenile court held a dispositional hearing. Mother did not

appear but was represented by counsel.       Mother made no objection to homebased

counseling or meeting the children’s medical needs. The next day, the court issued a

dispositional order and parental participation order, in which it ordered Mother to engage

in homebased counseling, meet children’s mental and medical needs, and to attend all of

children’s medical appointments.

      Mother now appeals.




                                            7
                                 DISCUSSION AND DECISION

                                       I. Standard of Review


         When, as here, a juvenile court enters findings of fact and conclusions of law in a

CHINS decision, we apply a two-tiered standard of review. Parmeter v. Cass Cnty. DCS,

878 N.E.2d 444, 450 (Ind. Ct. App. 2007). We first consider whether the evidence

supports the findings and then whether the findings support the judgment. Id. We will

not set aside the findings or judgment unless they are clearly erroneous. Id. Findings are

clearly erroneous when the record contains no facts to support them either directly or by

inference, and a judgment is clearly erroneous if it relies on an incorrect legal standard.

Id. We give due regard to the juvenile court’s ability to assess witness credibility and do

not reweigh the evidence. Instead, we consider the evidence most favorable to the

judgment with all reasonable inferences drawn in favor of the judgment. Id. We defer

substantially to findings of fact but not to conclusions of law. Id.


                                     II. Mother’s Claims

         Mother raises several arguments on appeal concerning the juvenile court’s

findings, which we rephrase as one issue: whether or not there was sufficient evidence to

find that S.G. and M.H. were CHINS. Mother claims that the juvenile court’s CHINS

finding was “entered prematurely and without evidentiary foundation.” Appellant’s Br.

p. 21.



                                              8
      At the outset, we observe that a CHINS is a civil action; therefore, the State must

prove by a preponderance of the evidence that a child is a CHINS under the juvenile

code. In re N.E. v. IDCS, 919 N.E.2d 102, 105 (Ind. 2010). The question in a CHINS

adjudication is not parental fault, but whether the child needs services. Id. at 103. Our

CHINS statutes do not require that a court wait until a tragedy occurs to intervene. In re

A.H., 913 N.E.2d 303, 305 (Ind. Ct. App. 2009).

      A child is a CHINS if, before the child reaches eighteen years of age:


      (1) the child’s physical or mental condition is seriously impaired or
      seriously endangered as a result of the inability, refusal, or neglect of the
      child’s parent, guardian, or custodian to supply the child with necessary
      food, clothing, shelter, medical care, education, or supervision; and

      (2) the child needs care, treatment, or rehabilitation that:

             (A) the child is not receiving; and

             (B) is unlikely to be provided or accepted without the coercive
             intervention of the court.

Ind. Code § 31-34-1-1.

      We will first address Mother’s argument that S.G. and M.H. should not be

adjudicated CHINS because it would not increase DCS presence in her life.             This

argument is without merit. Mother stipulated that her child B.B. was a CHINS, and

maintains that, because she engages in CHINS services for B.B., it is unnecessary for

S.G. and M.H. to be adjudicated CHINS. However, both Cramer, Mother’s family case

manager, and Carpenter-Conway, Mother’s homebased therapist, testified that services

were necessary for S.G. and M.H.; they stated that, if S.G. and M.H. were not adjudicated
                                            9
CHINS, they would provide services only for B.B. Id. at 30-31, 37, 40-41, 44. Mother

seems to believe that a CHINS adjudication is focused on the parent, but she is incorrect,

because, as stated above, the CHINS adjudication is focused on the individual child in

need of services. In re N.E, 919 N.E.2d at 103.

      Moving on to the sufficiency of the evidence, we note that at the hearing, the

juvenile court was presented with evidence that Mother refused to cooperate with the

DCS or DCS employees who provided her with services. She was unable to provide

Maher or Cramer with a signed and legitimate copy of a lease. While Cramer was able to

see a place in which Mother was residing, Mother could offer no proof that she lived

there. Tr. p. 51, 52, 60-61. When Maher asked her for a copy of her lease, she provided

him with two leases for different residences over a period of three months. Id. at 60-62.

Maher was unable, despite efforts to call, to contact the landlord of either residence. Id.

Additionally, Mother was unable to provide Maher with any proof that she received an

income. Id. Mother also testified that, in the absence of a court order, she would not

participate in any services for the children. Id. at 21. There was more than sufficient

evidence to show that Mother was uncooperative and hostile to the DCS and that, without

DCS interference, S.G. and M.H. would not receive the services they need. Thus, we

conclude that the evidence was sufficient to support the CHINS adjudication.

      The judgment of the juvenile court is affirmed.

NAJAM, J., and CRONE, J., concur.



                                            10